Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.171 Page 1 of 31

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA
Criminal No. 18-CR-20516
Vv. Honorable Paul D. Borman

D-1 JOHNI SEMMA

RULE 11 PLEA AGREEMENT

Pursuant to Rule 11 of the Federal Rules of Criminal Procedure, defendant
Johni Semma and the government agree as follows:
1. GUILTY PLEA

A. Count of Conviction

Defendant will enter a plea of guilty to Counts Twenty-Three and
Twenty-Five of the Indictment. Count Twenty-Three charges the defendant with
willful failure to collect and pay over employment taxes in violation of 26 U.S.C.
§ 7202 for which the maximum penalty is five years imprisonment; three years
supervised release; a $250,000 fine or, alternatively, twice the pecuniary loss; and a

$100 special assessment. Count Twenty-Five charges the defendant with willful.

16692910.1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.172 Page 2 of 31

failure to file a tax return in violation of 26 U.S.C. § 7203 and for which the
maximum penalty is one year imprisonment, one year supervised release; a
$100,000 fine; and a $25 special assessment.

B. Elements of Offense

The elements of willful failure to collect and pay over employment taxes are

1, Defendant had a duty to collect, truthfully account for, and pay over
federal income tax and social security taxes that the defendant was
required to withhold from the wages of employees for the calendar
quarter in question;

2. Defendant failed to collect or truthfully account for and pay over
federal income and social security taxes that the defendant was required
to withhold from the wages of employees for the calendar quarter in
question; and

3. Defendant acted willfully.

The elements of willful failure to file a tax return are:

1. Defendant was required to file an income tax return;

2. Defendant failed to file an income tax return for the tax year in question

16692910, 1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.173 Page 3 of 31

at the time required; and

3. Defendant’s failure to file an income tax return for the tax year in

question was willful.

C. Factual Basis for Guilty Plea

The following facts are a sufficient and accurate basis for the defendant’s
guilty plea:

The defendant, JOHNI SEMMA, who at relevant times was a resident of
Walled Lake, Michigan, owned Blue Marlin, LLC and Coliseum Bar and Grill, Inc.
Blue Marlin, LLC owned Bayside Sports Bar & Grille, a restaurant in Walled Lake,
Michigan. Coliseum Bar and Grill, Inc. owned an adult entertainment facility in
Detroit, Michigan.

From 2008 through the first quarter of 2015, the defendant failed to collect
and pay over to the Internal Revenue Service the employment taxes for Bayside
Sports Bar & Grille. The defendant routinely failed to file Employer’s Quarterly
Federal Tax Forms (Forms 941) with the IRS and also routinely failed to pay over to
the IRS all of the employment taxes for employees of Bayside Sports Bar & Grille.

The tax loss from the defendant’s failure to pay the employment taxes is

166929101

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.174 Page 4 of 31

approximately $1,330,467.

In 2012, the defendant caused the Coliseum Bar and Grill, Inc. to sell the
Coliseum aduit entertainment facility for approximately $5,900,000. Nevertheless,
the defendant failed to file a 2012 individual income tax return for himself. The tax
loss from the defendant’s failure to file a 2012 tax return is $463,304.

The total tax loss from the defendant’s payroll tax violations and failure to file

his individual tax return was $1,793,771.

2, SENTENCING GUIDELINES

A. Standard of Proof

The Court will find sentencing factors by a preponderance of the evidence.

B. Tax Loss

The parties agree and stipulate that the approximate tax loss caused by the
defendant’s failure to file corporate and individual income tax returns is more than
$1,500,000 and less than $3,500,000. The offense level for the tax fraud is

therefore level 22.

16692910.1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.175 Page 5 of 31

C. Acceptance of Responsibility

The parties agree and stipulate that, as of the date of this agreement, the
defendant has demonstrated timely acceptance of responsibility for his offense
making the defendant eligible for a 3-level downward adjustment under Guideline
Section 3E1.1(a) & (b). The defendant’s offense level after acceptance of
responsibility is a level 19.

D. Agreed Guideline Range

Except as provided below, the defendant’s guideline range is 30 to 37 months,
as set forth on the attached worksheets. If the Court finds that:

(a) the defendant’s criminal history category is higher than reflected on

the attached worksheets, or

(b) the offense level should be higher because, after pleading guilty, the

defendant made any false statement to or withheld information from his

probation officer; otherwise demonstrated a lack of acceptance of

responsibility for his offenses; or obstructed justice or committed any

crime,

and if any such finding results in a guideline range higher than 30 to 37 months, the

16692910.E

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.176 Page 6 of 31

higher guideline range becomes the agreed range. However, if the Court finds that
the defendant is a career offender, an armed career criminal, or a repeat and
dangerous sex offender as defined under the sentencing guidelines or other federal
law, and that finding is not already reflected in the attached worksheets, this
paragraph does not authorize a corresponding increase in the agreed range.

Neither party may take a position concerning the applicable guidelines that is
different than any position of that party as reflected in the attached worksheets,
except as necessary to the Court’s determination regarding subsections a) and b),
above.

3. SENTENCE

The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in doing
so must consider the sentencing guideline range.

A. Imprisonment

Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C) the sentence of
imprisonment in this case may not exceed the top of the sentencing guideline range

as determined by Paragraph 2(D).

[6692910.1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.177 Page 7 of 31

B. Supervised Release

A term of supervised release, if imposed, follows the term of imprisonment.
There is no agreement on supervised release. In other words, the Court may impose
any term of supervised release up to the statutory maximum term, which in this case
is three years. The agreement concerning imprisonment described above in
Paragraph 3A does not apply to any term of imprisonment that results from any later
revocation of supervised release.

C. Special Assessment

Defendant will pay a special assessment of $125 and must provide the
government with a receipt for the payment before sentence is imposed.

D. Fine

The Court may impose a fine on the count of conviction in any amount up to
$100,000 which is the maximum for the offense level of 19 under the Sentencing
Guidelines.

E. Restitution to the Internal Revenue Service

1, Defendant agrees to pay restitution to the Internal Revenue Service in

the total amount of $1,793,771, pursuant to 18 U.S.C. § 3663(a)(3).

16692910,1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.178 Page 8 of 31

2. Defendant agrees that the total amount of restitution reflected in this
agreement results from defendant’s fraudulent conduct.

3. Defendant agrees to pay Title 26 interest on the restitution amount;
interest runs from the last date prescribed for payment of the relevant tax liability
until the IRS receives payment in full.

4. Defendant agrees that restitution is due and payable immediately after
the judgment is entered and is subject to immediate enforcement, in full, by the
United States. Ifthe Court imposes a schedule of payments, the defendant agrees
that the schedule of payments is a schedule of the minimum payment due, and that
the payment schedule does not prohibit or limit the methods by which the United
States may immediately enforce the judgment in full. The IRS will use the amount
of restitution ordered as the basis for a civil assessment under 26 U.S.C. §
6201(a)(4). Defendant does not have the right to challenge the amount of this
restitution-based assessment. See 26 U.S.C. § 6201(a)(4)\(C). Neither the existence
of a restitution payment schedule nor the defendant’s timely payment of restitution
according to that schedule will preclude the IRS from immediately collecting the full

amount of the restitution-based assessment.

16692916.5

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.179 Page 9 of 31

5. Defendant is entitled to receive credit for restitution paid pursuant to
this plea agreement against those assessed civil tax liabilities due and owing for the
same periods for which restitution was ordered. Defendant understands and agrees
that the plea agreement does not resolve the defendant’s civil tax liabilities, that the
IRS may seek additional taxes, interest and penalties from the defendant relating to
the conduct covered by this plea agreement and for conduct relating to another time
period, and that satisfaction of the restitution debt does not settle, satisfy, or
compromise the defendant’s obligation to pay any remaining civil tax liability.
Defendant authorizes release of information to the IRS for purposes of making the
civil tax and restitution based assessments.

6. Defendant understands that he is not entitled to credit with the IRS for
any payment until the payment is recetved by the IRS.

7. If full payment cannot be made immediately, the defendant agrees to
make a complete and accurate financial disclosure to the IRS on forms prescribed by
the IRS (including, but not limited to, IRS Form 433-A and Form 433-B, as
appropriate), and to disclose to the IRS any and all additional financial information

and financial statements provided to the probation office. Defendant also agrees to

F6G929 10.5

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.180 Page 10 of 31

provide the above-described information to the probation office.
8. If the defendant makes a payment of the restitution agreed to prior to
sentencing, the payment will be applied as a credit against the restitution ordered.
9. Defendant agrees to send all payments made pursuant to the Court’s
restitution order to the Clerk of the Court at the following address:
Theodore Levin U.S. Courthouse
231 W. Lafayette Blvd., Room 564
Detroit, MI 48226
10. With each payment to the Clerk of the Court made pursuant to the
District Court's restitution order, the defendant will provide the following
information:
A. Defendant's name and Social Security number;
B. — The District Court and the docket number assigned to this case;
C. Tax year(s) or period(s) for which restitution has been ordered,
and
D. A statement that the payment is being submitted pursuant to the
District Court's restitution order.
Defendant agrees to include a request that the Clerk of the Court send the

- 10 -

16692910.1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.181 Page 11 of 31

information, along with Defendant’s payments, to the IRS address below:
IRS - RACS
Attn: Mail Stop 6261, Restitution
333 W. Pershing Ave.
Kansas City, MO 64108
11. Defendant also agrees to send a notice of any payments made pursuant
to this agreement, including the information listed in the previous paragraph, to the
IRS at the following address:
IRS - RACS
Attn: Mail Stop 6261, Restitution
333 W. Pershing Ave.
Kansas City, MO 64108
E. Filing Delinquent and Amended Individual Income Tax Returns
The defendant agrees that at least 30 days prior to sentencing he will file with
the IRS accurate individual income tax returns, amended individual income tax
returns, or other documents acceptable to the IRS, for the years 2013 through 2017.
The defendant further agrees that he will make full payments of any taxes owing
thereon or make satisfactory payment arrangements with the IRS. The defendant
shall thereafter cooperate fully with the IRS in determining defendant’s corrected
tax liability and any assessed penalties and applicable interest with the IRS.

- ll -

166929101

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.182 Page 12 of 31

5. USE OF WITHDRAWN GUILTY PLEA

If the Court allows the defendant to withdraw his guilty plea for a fair and just
reason pursuant to Fed. R. Crim. P. 11(d)(2)(B), the defendant waives his rights
under Fed. R. Evid. 410, and the government may use his guilty plea, any statement
made under oath at the change-of-plea hearing, and the factual basis statement in this
plea agreement, against him in any proceeding.

6. EACH PARTY’S RIGHT TO WITHDRAW FROM THIS
AGREEMENT

The government may withdraw from this agreement if the Court finds the
correct guideline range to be different than is determined by Paragraph 2.D.

Defendant may withdraw from this agreement, and may withdraw his guilty
plea, if the Court decides to impose a sentence higher than the maximum aliowed by
Paragraph 2.D. This is the only reason for which the defendant may withdraw from
this agreement. The Court shall advise the defendant that if he does not withdraw
his guilty plea under this circumstance, the Court may impose a sentence greater
than the maximum allowed by Paragraph 2.D.
7. RIGHT TO APPEAL

If the sentence imposed does not exceed the maximum allowed by Paragraph

- 12 -

16692910.1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.183 Page 13 of 31

2.D. of this agreement, the defendant waives any right he has to appeai his
conviction or sentence, including waiving any argument that the statutes to which
the defendant is pleading guilty are unconstitutional or the admitted conduct does
not fall within the scope of the statutes. Ifthe sentence imposed is within the
guideline range determined pursuant to Paragraph 2.D., the government agrees not
to appeal the sentence, but retains its right to appeal any sentence below that range.
Nothing in this agreement precludes the defendant from filing a claim of ineffective
assistance of counsel pursuant to 28 U.S.C. § 2255.

8. CONSEQUENCES OF WITHDRAWAL OF GUILTY PLEA OR
VACATION OF CONVICTIONS

If the defendant is allowed to withdraw his guilty plea or if any conviction
entered pursuant to this agreement is vacated, the Court shall, on the government’s
request, reinstate any charges that were dismissed as part of this agreement. If
additional charges are filed against the defendant within six months after the date the
order vacating the defendant's conviction or allowing him to withdraw his guilty
pleas becomes final, which charges relate directly or indirectly to the conduct
underlying the guilty pleas or to any conduct reflected in the attached worksheets,

the defendant waives his right to challenge the additional charges on the ground that

- 13 -

166929701

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.184 Page 14 of 31

they were not filed in a timely manner, including any claim that they were filed after
the limitations period expired.
9. PARTIES TO PLEA AGREEMENT

Unless otherwise indicated, this agreement does not bind any government
agency except the United States Department of Justice, Tax Division and the United
States Attorney’s Office for the Eastern District of Michigan.
10. SCOPE OF PLEA AGREEMENT

This agreement, which includes all documents that it explicitly incorporates,
is the complete agreement between the parties. It supersedes all other promises,
representations, understandings, and agreements between the parties concerning the
subject matter of this plea agreement that are made at any time before the guilty plea
is entered in court. Thus, no oral or written promises made by the government to
the defendant or to the attorney for defendant at any time before the defendant pleads
guilty are binding except to the extent they have been explicitly incorporated into
this agreement.

This agreement does not prevent any civil or administrative actions against

the defendant, or any forfeiture claim against any property, by the United States or

- 14 -

16692910.1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.185 Page 15 of 31

any other party

11. ACCEPTANCE OF AGREEMENT BY DEFENDANT

This plea agreement expires unless it has been received, fully signed, at the

Tax Division, United States Department of Justice by 5:00 P.M. on August 19, 2019.

The government reserves the right to modify or revoke this offer at any time before

the defendant pleads guilty.

MATTHEW SCHNEIDER
United States Attorney

Komal 0. Vk

KENNETH C. VERT

TRIAL ATTORNEY
DEPARTMENT OF JUSTICE
TAX DIVISION

Buditnoy Semphl Ke/

BRITTNEY CAMPBELL
TRIAL ATTORNEY
DEPARTMENT OF JUSTICE
TAX DIVISION

 

19692910, 1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.186 Page 16 of 31

By signing below, the defendant acknowledges that he has read (or been read)
this entire document, understands it, and agrees to its terms. He also acknowledges
that he is satisfied with his attorneys’ advice and representation. The defendant

agrees that he has had a full and complete opportunity to confer with his lawyers,

 
 

 

file

a aE putnam,
Lv Woe
a —

 

 

thio Nemeith: ‘isd. ~y Joking Semma
Attorney for Defendant a efendant
Date: AUG 28 2619

- 16 -

§6692910.1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.187 Page 17 of 31

 

Defendant:

Johni Semma

Counts:

Twenty-Three and Twenty-Five

 

Docket No.:

18-cr-20516

Statute(s):

26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

WORKSHEET A (Offense Levels)

Complete one Worksheet A for each count of conviction (taking into account relevant conduct
and treating each stipulated offense as a separate count of conviction) before applying the
multiple-count rules in U.S.S.G. ch. 3, pt. D. However, in any case involving multiple counts
of conviction, if the counts of conviction are all “closely related” to each other within the
meaning of U.S.S.G. § 3D1.2(d), complete only a single Worksheet A.

 

 

 

 

 

 

 

 

1. BASE OFFENSE LEVEL AND SPECIFIC OFFENSE CHARACTERISTICS (U.S.S.G. ch. 2)
Guideline Section Description Levels
2T1.ifa\(D)&2T4,
1(G) Tax loss more than $1,500,000 but less than $3,500,000 22
i
i
2. ADJUSTMENTS (U.S.S.G. ch. 3, pts. A, B, C)
Guideline Section Description Levels

 

 

 

 

 

A-l

 

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.188 Page 18 of 31

 

 

Defendant: | Johni Semma Counts: _| Twenty-Three and Twenty-Five
Docket No.: | 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

 

 

 

 

3. ADJUSTED OFFENSE LEVEL

 

 

 

Enter the sum of the offense levels entered in Items 1 and 2. If this Worksheet A
does not cover every count of conviction (taking into account relevant conduct and
treating each stipulated offense as a separate count of conviction), complete one or

 

 

 

more additional Worksheets A and a single Worksheet B.

OR CR ck hock dk ok

 

If this is the only Worksheet A, check this box and skip Worksheet B. x

 

If the defendant has no criminal history, check this box and skip Worksheet C. x

 

 

 

A-2

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.189 Page 19 of 31

 

Defendant:

Johni Semma Counts: | Twenty-Three and Twenty-Five

 

Docket No.

> | 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

 

WORKSHEET B (Multiple Counts)

Instructions (U.S.S.G. ch. 3, pt. D):

e Group the counts of conviction into distinct Groups of Closely Related Counts. “All
counts involving substantially the same harm shall be grouped together into a single
Group.” (See U.S.S.G. § 3D1.2.)

e Determine the offense level applicable to each Group. (See U.S.S.G. § 3D1.3.)

e Determine the combined offense level by assigning “units” to each Group as follows (see
U.S.S.G. § 3D1.4):

1. Group ONE: COUNT(S)

ADJUSTED OFFENSE LEVEL —§ ————— unit
2. Group Two: COUNT(s)

ADJUSTED OFFENSE LEVEL © 7777 unit
3. GROUP THREE: COUNT(S)

ADJUSTED OFFENSE LEVEL — unit
4, GRouP FOUR: COUNT(S)

ADJUSTED OFFENSE LEVEL ———— unit

5. TOTAL UNITS

assign | unit to the Group with the highest offense level,

assign 1 unit to each additional Group that is equally serious as, or 1 to 4 levels
less serious than, the Group with the highest offense level,

assign 2 unit to each Group that is 5 to 8 levels less serious than the Group with the
highest offense level,

assign no units to each Group that is 9 or more levels less serious than the Group
with the highest offense level.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

units

 

B-1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.190 Page 20 of 31

 

 

 

 

 

 

 

 

1 unit ———~> no increase

2? units ———~> add 2 levels

INCREASE IN OFFENSE LEVEL

2 1/2 —3 units ———> add 3 levels
1 1/2 units ———> add ] level 3 1/2 —5 units ———> add 4 levels
> 5 levels ——— add 5 levels

ADJUSTED OFFENSE LEVEL OF GROUP

WITH THE HIGHEST OFFENSE LEVEL

Enter the sum of the offense levels entered in Items 6 and 7.

COMBINED ADJUSTED OFFENSE LEVEL

Defendant: | Johni Semma Counts: _ | Twenty-Three and Twenty-Five
Docket No.: j 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax
26 U.S.C. Section 7203 —
Failure to File Tax Return
6.

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.191 Page 21 of 31

 

Defendant:

Johni Semma

Counts:

Twenty-Three and Twenty-Five

 

Docket No.:

18-cr-205 16

Statute(s):

26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

WORKSHEET C (Criminal History)

Date of defendant’s commencement of the instant offense (taking into account relevant

conduct and stipulated offenses):
1. PRIOR SENTENCES

Prior Sentence of Imprisonme xceeding 13 Months

Enter 3 points for each prior adult sentence of imprisonment exceeding
one year and one month that either (1) was imposed within 15 years
of the defendant's commencement of the instant offenses (taking into account
relevant conduct and stipulated offenses) or (2) resulted in the defendant’s
confinement during any part of that 15-year period. (See U.S.S.G. §§
4A1.1(a), 4A1.2(d)(1), (e)(1).)

Prior Sentence of Imprisonment of at Least 60 Days

U.S.S.G. §§ 4AL 1(b)):

Enter 2 points for each prior sentence of imprisonment of at least 60 days not
counted under U.S.S.G. § 4A1.1(a) that either (1) resuited from an offense
committed after the defendant turned 18 and was imposed within 10 years of
the defendant’s commencement of the instant offense (taking into account
relevant conduct and stipulated offenses) (see U.S.S.G. §§ 4A1.1(b),
4A1.2(e)(2)) or (2) resulted from an offense committed before the defendant
turned 18 and resulted in the defendant’s confinement during any part of the
5-year period preceding the defendant’s commencement of the instant offense
(see U.S.S.G. §§ 4A1.1(b), 4A1.2(d)(2)(A)).

Other Prior Sentences

(U.S.S.G. §§ 4A1.1{c)):
Enter 1 point for each prior sentence not counted under U.S.S.G. § 4A1.1{a)

or (b) that either (1) resulted from an offense committed after the defendant
turned 18 and was imposed within 10 years of the defendant’s
commencement of the instant offense (taking into account relevant conduct
and stipulated offenses) (see U.S.S.G. §§ 4A1.1(c), 4A1.2(e)(2)) or (2)
resulted from an offense committed before the defendant turned 18 and was
imposed within 5 years of the defendant’s commencement of the instant

C-I]

3 POINTS

2 POINTS

1 POINT

 

 
 

Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.192 Page 22 of 31

 

Defendant: | Johni Semma Counts: _ | Twenty-Three and Twenty-Five

 

Docket No.: | 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

offense (taking into account relevant conduct and stipulated offenses) (see
USS.S.G,. §§ 4A1.1(c), 4A1.2(d)(2)(B)). NOTE: No more than 4 points may
be added under this item.

Date of Release |
Imposition Status* Offense Sentence Date** Points

 

 

 

 

 

 

* If the defendant committed the offense before turning 18, indicate whether he or she was
sentenced as a juvenile (J) or as an adult (A).

** A release date is required in only two situations: (1) when a sentence covered under
U.S.S.G. § 4A1.1(a) was imposed more than 15 years before the defendant’s commencement of
the instant offense (taking into account relevant conduct and stipulated offenses) but resulted in
his or her confinement during any part of that 15-year period; or (2) when a sentence counted
under U.S.S.G. § 4A1.1(b) was imposed for an offense committed before the defendant turned
18 but resulted in his or her confinement during any part of the 5-year period preceding his or
her commencement of the instant offense (taking into account relevant conduct and stipulated
offenses).

C-2

 

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.193 Page 23 of 31

 

 

Defendant: | Johni Semma Counts: — | Twenty-Three and Twenty-Five
Docket No.: | 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

2. COMMISSION OF INSTANT OFFENSE WHILE UNDER PRIOR SENTENCE
(U.S.S.G. § 4A1.1(d))

Enter 2 points if the defendant committed any part of the instant

offense (taking into account relevant conduct and stipulated offenses) while
under any criminal justice sentence having a custodial or supervisory
component, including probation, parole, supervised release, imprisonment,

 

 

 

 

 

work release, and escape status. (See U.S.S.G. §§ 4A1.1{d), 4A1.2(m), (n).)
List the type of control and identify the sentence from which it resulted.

 

PRIOR SENTENCE RESULTING FROM CRIME OF VIOLENCE (U.S.S.G. § 4A1.1(e))

Enter 1 point for each prior sentence resulting from a conviction for a crime
of violence that did not receive any points under U.S.S.G. § 4A1.1(a), (b),

or (c) because such sentence was considered related to another sentence
resulting from a conviction for a crime of violence. But enter no points
where the sentences are considered related because the offenses occurred

 

 

 

 

on the same occasion. (See U.S.S.G, §§ 4A1.1(e), 4A1.2(p).) Identify the
crimes of violence and briefly explain why the cases are considered related.
NOTE: No more than 3 points may be added under this item.

 

4. TOTAL CRIMINAL HISTORY POINTS
Enter the sum of the crimmal history points entered in Items 1-4.

5, CRIMINAL HISTORY CATEGORY

Total Criminal History Points

0-1
2-3
4-6
7-9
10-12
213

 

 

 

 

Criminal History Category
I
il
il
IV

 

V
Vi

 

 

 

C-3

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.194 Page 24 of 31

 

Defendant: | Johni Semma Counts: | Twenty-Three and Twenty-Five

 

Docket No.: | 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

WORKSHEET D (Guideline Range)

1. (COMBINED) ADJUSTED OFFENSE LEVEL

 

 

Enter the adjusted offense level entered in Item 3 of Worksheet A or 22

 

the combined adjusted offense level entered in item 8 of Worksheet B.

 

2. ADJUSTMENT FOR ACCEPTANCE OF RESPONSIBILITY

 

 

 

 

 

 

 

 

(U.S.S.G. § 3F1.1) 3
3. TOTAL OFFENSE LEVEL

Enter the difference between Items | and 2. 19
4, CRIMINAL HISTORY CATEGORY

Enter “I” if the defendant has no criminal history. Otherwise, enter the I

 

criminal history category entered in Item 6 of Worksheet C.

 

 

5. CAREER OFFENDER/CRIMINAL LIVELIHOOD/ARMED CAREER
_ CRIMINAL/DANGEROUS SEX OFFENDER (U.S.S.G. CH. 4, PT. B)

 

a. Total Offense Level: If the career offender provision (U.S.S.G.
§ 4B1.1), the criminal livelihood provision (U.S.S.G. § 4B1.3), the

 

 

 

armed career criminal provision (U.S.S.G. § 4B1.4), or the
dangerous sex offender provision (U.S.S.G. § 4B1.5) results in a
total offense level higher than the total offense level entered in Item 3,
enter the higher offense level total.

 

b. Criminal History Category: If the career offender provision
(U.S.S.G. § 4Bi.1), the armed career criminal provision (U.S.S.G.

 

 

 

§4B1.4), or the dangerous sex offender provision (U.S.S.G.
§4B1.5) results in a criminal history category higher than the
criminal history category entered in Item 4, enter the higher
criminal history category.

D-1

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.195 Page 25 of 31

 

Defendant:

Johni Semma

Counts:

Twenty-Three and Twenty-Five

 

Docket No.:

18-cr-205 16

Statute(s):

26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

6. GUIDELINE RANGE FROM SENTENCING TABLE (U.S.S.G. CH. 5, PT. A)

Enter the guideline range in the Sentencing Table (see U.S.S.G. ch. 5, pt.

 

 

 

A) produced by the total offense level entered in Item 3 or 5.a and the 30-37
criminal history category entered in Item 4 or 5.b.

D-2

 

 

months

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.196 Page 26 of 31

 

Defendant:

Johni Semma

Counts:

Twenty-Three and Twenty-Five

 

Docket No.:

18-cr-20516

Statute(s):

26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

7. STATUTORY RESTRICTIONS ON OR SUPERSESSION OF GUIDELINE RANGE
If the maximum sentence authorized by statute is below, or a minimum

sentence required by statute is above, the guideline range entered in Item
6, enter either the guideline range as restricted by statute or the

 

 

 

 

sentence required by statute. (See U.S.S.G. § 5G1.1.) If the sentence on months
any count of conviction is required by statute to be consecutive to the
sentence on any other count of conviction, explain why.

D-3

 

 
Case 2:

18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelID.197 Page 27 of 31

 

 

Defendant: | Johni Semma Counts: | Twenty-Three and Twenty-Five
Docket No.: | 18-cr-20316 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

WORKSHEET E (Authorized Guideline Sentences)

1. PROBATION

a.

 

 

 

 

 

 

 

 

b.

 

 

 

 

 

c.

Imposition of a Term of Probation (U.S.S.G. § 5B1.1)

1. Probation is not authorized by the guidelines (minimum of guideline
range > 10 months or statute of conviction is a Class A or a Class B
felony). If this box is checked, go to Item 2 (Split Sentence).

2. Probation is authorized by the guidelines (minimum of guideline
range = zero months).
3. Probation is authorized by the guidelines, provided the court imposes

a condition or combination of conditions requiring intermittent
confinement, community confinement, or home detention satisfying
the minimum of the guideline range (minimum of guideline range > 0
months but < 9 months).

Length of Term of Probation (U.S.S.G. § 5B1.2)
1. Atleast 1 year but not more than 5 years (total offense level > 6)
2. No more than 3 years (total offense level < 6).

Conditions of Probation (U.S.S.G. § 5B1.3)

2. SpLir SENTENCE (U.S.S.G. § 5C1.1(C)(2), (D)(2))

 

xX a.

 

 

 

b.

 

 

A split sentence is not authorized (minimum of guideline range = 0 months or > 15

months),

A split sentence is authorized (minimum of guideline range > 0 months but < 12
months). The court may impose a sentence of imprisonment that includes a term of
supervised release with a condition that substitutes community confinement or
home detention for imprisonment, provided that at least one-half of the minimum
of the guideline range is satisfied by imprisonment Gif the minimum of the
guideline range is 10 or 12 months), or that at least one month is satisfied by
imprisonment (if the minimum of the guideline range is 1, 2, 3, 4, 6, 8, or 9
months), The authorized length of the term of supervised release is set forth below
in Item 4.b.

E-I

 

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.198 Page 28 of 31

 

 

Defendant: _| Johni Semma Counts: _| Twenty-Three and Twenty-Five
Docket No.: | 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C. Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

3. IMPRISONMENT (U.S.S.G. CH. 5, PT. C)

A term of imprisonment is authorized by the guidelines if it is within the applicable
guideline range (entered in Item 6 of Worksheet D). (See U.S.S.G. § 5C1.1.)

4, SUPERVISED RELEASE (U.S.S.G. ch 5., pt. D)

a. Imposition of a Term of Supervised Release (U.S.S.G. § 5D1.1)

The court must impose a term of supervised release if it imposes a term of
imprisonment of more than one year, or if it is required to do so by statute. The
court may impose a term of supervised release if it imposes a term of
imprisonment of one year or less.

b. Length of ‘Term of Supervised Release (U.S.S.G. § 5D1.2)

I. At ieast 2 years but not more than 5 years, where the count of conviction is a
Class A or a Class B felony, i.e., an offense carrying a maximum term of
imprisonment > 25 years.

xX 2. At least 1 year but not more than 3 years, where the count of conviction is a
Class C or a Class D felony, i.c., an offense carrying a maximum term of
imprisonment > 5 years but < 25 years. .

3. 1 year, where the count of conviction is a Class E felony or a Class A
misdemeanor, i.e., an offense carrying a maximum term of imprisonment >
6 months but <5 years.

4. The statute of conviction requires a minimum term of supervised release of

years.

 

 

 

 

 

 

 

 

 

 

 

 

c, Conditions of Supervised Release (U.S.S.G. § 5D1,3)
The court must impose certain conditions of supervised release and may impose
other conditions of supervised release.

5. RESTITUTION (U.S.S.G. § 5E1.1)

 

1. ‘The court must order full restitution to the victim(s) of the offense(s) of
conviction. (See 18 U.S.C. §§ 3556, 3663A, 3664.) The court will determine
who the victims are and their restitution amounts.

 

 

 

E-2

 

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.199 Page 29 of 31

 

 

 

 

 

 

 

 

 

Defendant: | Johni Semma Counts: _ | Twenty-Three and Twenty-Five
Docket No.: | 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax
26 U.S.C. Section 7203 —
Failure to File Tax Return
2. The court must order full restitution to the victim(s) of the offense(s) of

 

 

 

conviction. (See 18 U.S.C. §§ 3556, 3663A, 3664) The parties agree that
full restitution is

 

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelID.200 Page 30 of 31

 

 

 

 

 

 

 

 

Defendant: | Johni Semma Counts: | Twenty-Three and Twenty-Five
Docket No.: | 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax
26 U.S.C. Section 7203 —
Failure to File Tax Return
3. The parties agree that the court may order restitution to the victim(s) of the

 

 

 

 

 

 

 

 

 

 

 

 

offense(s) of conviction in any amount up to and including $1,793,771.

(See 18 U.S.C. §§ 3663(a)(3), 3664.)

‘The parties agree that the court may alse order restitution to persons other than the
victim(s) of the offense(s) of conviction in any amount up to and including

gS 18 U.S.C. §§ 3663(a)(1)(A), 3663A(a)(3), 3664.)

Restitution 1s not applicable.

6.  FINE(U.S.S.G. § SE1.2)

a.

Fines for Individual Defendants

The court must impose a fine unless “the defendant establishes that he [or she] is
unable to pay and is not likely to become able to pay any fine.” (See ULS.S.G. §
5E1.2(a).)} Generally, the fine authorized by the guidelines is limited to the range
established in the Fine Table. (See U.S.S.G. § 5E1.2(b).) However, there are
exceptions to this general rule. (See U.S.S.G. § 5E1.2(b), (c)(4).)

Fine Range from Fine Table (U.S.S.G. § 5E1.2(c)(3))

Minimum Fine Maximum Fine
$ 10,000 $ 100,000

 

 

E-4

 

 
Case 2:18-cr-20516-PDB-MKM ECF No. 46 filed 08/28/19 PagelD.201 Page 31 of 31

 

Defendant: | Johni Semma Counts: | Twenty-Three and Twenty-Five

 

Docket No.: | 18-cr-20516 Statute(s): | 26 U.S.C. Section 7202 -
Employment Tax

26 U.S.C, Section 7203 —
Failure to File Tax Return

 

 

 

 

 

 

7. SPECIAL ASSESSMENT(S) (U.S.S.G, § 5E1.3)
The court must impose a special assessment on every count of conviction. The special
assessments for individual defendants are:

= $100.00 for every count charging a felony ($400 for a corporation),

» $25.00 for every count charging a Class A misdemeanor ($125 for a corporation),

= $10.00 for every count charging a Class B misdemeanor ($50 for a corporation),
and

= $5.00 for every count charging a Class C misdemeanor or an infraction ($25 for a
corporation).

The defendant must pay a special assessment or special assessments in the total amount
of $_125

8. FORFEITURE (U.S.S.G. § 5E1.4)

 

 

Assets of the defendant will be forfeited. X | Assets of the defendant will not
be forfeited.

 

 

 

 

 

 

9, ADDITIONAL APPLICABLE GUIDELINES, POLICY STATEMENTS, AND STATUTES
List any additional applicable guideline, policy statement, or statute.

 

 

 

 

10. UPWARD OR DOWNWARD DEPARTURE (U.S.S.G. ch. 5, pts. H & Is)
List any applicable aggravating or mitigating circumstance that might support a term of
imprisonment above or below the applicable guideline range.

 

 

 

E-5

 
